 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 1 of 10 Page ID #:415



1    DANIEL H. BLOMBERG (admitted pro hac vice)
     ERIC S. BAXTER (admitted pro hac vice)
2
     DIANA M. VERM (admitted pro hac vice)
3    PETER M. TORSTENSEN, JR. (admitted pro hac vice)
     THE BECKET FUND FOR RELIGIOUS LIBERTY
4
     1200 New Hampshire Ave. NW, Suite 700
5    Washington, DC 20036
     Telephone: (202) 955-0095
6
     Fax: (202) 955-0090
7    dblomberg@becketlaw.com
8    KEVIN S. WATTLES (Cal. State Bar. No. 170274)
9    SOLTMAN, LEVITT, FLAHERTY & WATTLES LLP
     90 E. Thousand Oaks Boulevard, Suite 300
10   Thousand Oaks, California 91360
11   Telephone: (805) 497-7706
     Fax: (805) 497-1147
12   kwattles@slfesq.com
13   Attorneys for Defendants

14                       UNITED STATES DISTRICT COURT

15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     JOANNA MAXON, et al.,                No. 2:19-cv-09969-CBM-MRW
17
                Plaintiffs,               REPLY IN SUPPORT OF MOTION
18                                        TO STAY DISCOVERY PENDING
         v.
                                          RESOLUTION OF DEFENDANTS’
19
     FULLER THEOLOGICAL                   MOTION TO DISMISS
20   SEMINARY, et al.,                    PLAINTIFFS’ FIRST AMENDED
                                          COMPLAINT
21             Defendants.
22                                       (Notice of Motion and Motion, and
                                         [Proposed] Order Filed Concurrently)
23
                                         Date: June 30, 2020
24                                       Time: 10:00 a.m.
                                         Dept: Courtroom 8B
25
                                         Judge: Honorable Consuelo B. Marshall
26
27
28
 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 2 of 10 Page ID #:416




 1      Courts regularly stay discovery when a motion to dismiss may dispose of an entire
 2 case and discovery is unnecessary to resolve the dismissal motion. Dkt. 58-1 (“Mem.”)
 3 at 1-6. And that is doubly true where, as here, permitting discovery would raise sensitive
 4 issues of Church-State entanglement. Mem. 6-8.
 5      Plaintiffs largely ignore this standard approach. Instead, they turn to the merits of the
 6 pending motion to dismiss, arguing that the Seminary has been stripped of numerous
 7 statutory and constitutional protections simply because some of its theology students use
 8 federal loans to pay for some of their religious training. That argument is wrong as a
 9 matter of law. Dkt. 55 at 7. More to the point, that argument is misplaced. Obtaining a
10 stay does not first require winning a motion to dismiss. The potential to resolve an entire
11 case is enough, and Plaintiffs do not show otherwise.
12      Plaintiffs also try to backtrack from their concession that this case’s “core factual
13 issues” are not in dispute. Mem. 3. Now, four months after the motion to dismiss was
14 filed in February and three months after their response in March failed to identify rele-
15 vant factual issues, Plaintiffs suddenly uncover a need for discovery into the Seminary’s
16 First Amendment and statutory defenses. Dkt. 59 (“Opp.”) at 1. That tardy concern is
17 also misplaced. By its nature, a Rule 12(b)(6) motion relies on facts alleged by the plain-
18 tiff, incorporated by reference in the complaint, and available through judicial notice. A
19 determination of the complaint’s legal sufficiency based on these facts must precede
20 further intrusion into the Seminary’s internal religious affairs.
21      Justices Alito and Kagan have warned that the “worthy” goal of eliminating discrim-
22 ination can make it “easy to forget” that courts have rightly “long recognized that the
23 Religion Clauses protect a private sphere within which religious bodies are free to gov-
24 ern themselves in accordance with their own beliefs.” Hosanna-Tabor v. EEOC, 565
25 U.S. 171, 199 (2012). And just yesterday, the Supreme Court again affirmed its commit-
26 ment to “preserving the promise of the free exercise of religion enshrined in our Consti-
27 tution” against nondiscrimination claims, pointing to the kinds of statutory and constitu-
28 tional safeguards the Seminary has raised here. Bostock v. Clayton Cty., No. 17-1618,

                                                1
 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 3 of 10 Page ID #:417




 1 2020 WL 3146686, at *17 (U.S. June 15, 2020). Plaintiffs would have this Court forget
 2 that promise and take the unprecedented step of overruling the Seminary’s theological
 3 decisions about who to train as Christian ministers. Before permitting discovery into
 4 such claims, the Court should first resolve their legal sufficiency.
 5                                           ARGUMENT
 6 I. This Court should stay discovery until it resolves the pending motion to dismiss.
 7      The Seminary’s motion to dismiss could eliminate Plaintiffs’ entire case. It makes no
 8 sense for the parties to engage in discovery now, since the effort may prove entirely
 9 unnecessary. Indeed, the whole purpose of Rule 12(b)(6) motions is “to enable defend-
10 ants to challenge the legal sufficiency of a complaint without subjecting themselves to
11 discovery.” Quezambra v. United Domestic Workers of Am. AFSCME Local 3390, No.
12 8:19-cv-00927, 2019 WL 8108745, at *2 (C.D. Cal. Nov. 14, 2019) (quoting Rutman
13 Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (emphasis added)).
14 That is why, Plaintiffs’ unsupported assertions notwithstanding, the Ninth Circuit rou-
15 tinely affirms decisions to stay while dismissal motions are pending. White v. Regents of
16 Univ. of Cal., 188 F.3d 516 (9th Cir. 1999); Mem. 2 & n.1.
17      A.     Plaintiffs largely do not dispute the traditional factors favoring a stay.
18      Courts in this district primarily consider: (i) whether the pending motion is potentially
19 dispositive and (ii) whether it requires any further discovery to resolve. Mem. 2 (citing
20 Quezambra, 2019 WL 8108745, at *2). Importantly, Plaintiffs do not dispute the first
21 prong, conceding that Defendants’ motion to dismiss could resolve the entire case. Re-
22 garding the second prong, Plaintiffs initially agreed that “[t]he core factual issues are not
23 in dispute at this stage of the litigation”; that the parties “mainly dispute the legal signif-
24 icance of the facts”; and that the parties would later “meet and confer to discuss the
25 possibility of submitting stipulated facts.” Dkt. 57 at 1. Now, however, Plaintiffs claim
26 that there are “numerous factual issues in dispute” relating to the Seminary’s “First
27
28

                                                2
 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 4 of 10 Page ID #:418




 1 Amendment and statutory exemption defenses.” Opp. 1. 1 But this argument miscompre-
 2 hends the nature of the Seminary’s motion to dismiss. Under Rule 12(b)(6), the motion
 3 challenges the legal sufficiency of the facts as alleged by the Plaintiffs, not the facts that
 4 might be discovered at some later stage of the litigation.
 5       Plaintiffs appear to argue that the Seminary’s motion to dismiss is deficient in this
 6 respect because the “elements of the defense[s]” asserted supposedly do not “appear on
 7 the face of the complaint.” 2 But Plaintiffs ignore the blackletter law that allegations “on
 8 the face of the complaint” include facts in documents cited in the complaint (even when
 9 “not physically attached”) or available via judicial notice. United Alloys v. Baker, 2010
10 WL 11515471, at *3 (C.D. Cal. Mar. 26, 2010) (quoting In re Silicon Graphics, Inc. v.
11 Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999)); see also United States v. E. Mun. Water
12 Dist., 2008 WL 11336756, at *2 (C.D. Cal. Mar. 18, 2008) (same) (citing 5C Wright &
13 Miller, Fed. Prac. & Proc. Civ.3d § 1367).
14       The Seminary’s motion to dismiss relies exclusively on such facts. Plaintiffs’ com-
15 plaint acknowledges: that the Seminary is “religious in nature” (FAC ¶ 4); that the Sem-
16 inary required, and Plaintiffs agreed, to follow Biblical standards (FAC ¶ 191); that both
17 Plaintiffs were Christian (FAC ¶¶ 6, 8); that both Plaintiffs were pursuing religious de-
18 grees (FAC ¶¶ 21, 29, 40); and that Plaintiff Brittsan specifically wanted training to be-
19 come a Christian minister (FAC ¶ 40). And Plaintiffs have not disputed that the Court
20 can take judicial notice of the Seminary’s Articles of Incorporation, which state the Sem-
21 inary is “operated exclusively for religious purposes” and is organized “to prepare men
22
23   1
         In full, the Rule 26(f) Report states: “The core factual issues are not in dispute: The parties agree
     that Fuller dismissed Plaintiffs because of their same-sex marriages. The parties mainly dispute the
24   legal significance of the facts.” Dkt. 57 at PageID.370. Plaintiffs attempt to obscure the natural reading
     by conveniently emphasizing only the middle sentence while ignoring context. They argue the parties
25
     only agreed about the reason for Plaintiffs’ dismissal, presumably silently contesting everything else.
26   Dkt. 59 at PageID.397. Of course, the Report says the opposite. That this language was in a section
     entitled “Facts in Dispute,” not “Facts not in Dispute,” only reinforces as much.
27   2
        Plaintiffs’ citation to Jones v. Bock, 549 U.S. 199 (2007), to support this argument is mistaken.
28   Opp. 2. The quoted language comes from Puri v. Khalsa, 844 F.3d 1152, 1158 (9th Cir. 2017).

                                                      3
 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 5 of 10 Page ID #:419




 1 and women for the manifold ministries of Christ and his Church.” Dkt. 47-1 at 1; Dkt.
 2 52 (Plaintiffs’ notice of non-opposition). It is these and other such facts, alleged by
 3 Plaintiffs themselves, that support the Seminary’s motion to dismiss under the Title IX
 4 religious exemption, the U.S. Constitution’s Religion and Free Speech Clauses, and the
 5 Religious Freedom Restoration Act (RFRA).
 6      Considering Plaintiffs’ own allegations and failure to dispute that the motion to dis-
 7 miss potentially will dispose of the entire case, it is unclear why Plaintiffs oppose the
 8 stay at all. And because the Seminary’s motion promises to resolve the entire case with-
 9 out need for discovery, a stay is warranted. Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir.
10 1987) (“Discovery is only appropriate where there are factual issues raised by a Rule
11 12(b) motion.”); Quezambra, 2019 WL 8108745, at *2 (same).
12      B.     Plaintiffs fail to show any other considerations weigh against a stay.
13      While the Ninth Circuit generally treats the foregoing factors as dispositive, some
14 district courts also consider whether there are any crossclaims, whether all defendants
15 agree to the stay, and the stage of litigation, expected scope of discovery, and case com-
16 plexity. Mem. 4. Plaintiffs again fail to dispute these considerations, all of which support
17 a stay. Mem. 4-6. This case is still in its very early stages and concededly will turn largely
18 on legal issues, even after full discovery. Thus, this is not a situation where a stay would
19 disrupt depositions (none are scheduled) or major ongoing discovery efforts (Plaintiffs
20 issued their first request only a week ago, on the same day that they filed their response
21 to this motion). Further, this is not a factually complicated case, and any discovery
22 should not be lengthy. See Mem. 4-5 (listing case law identifying discovery needs and
23 case complexity as relevant factors). The Rule 26(f) Report does not designate this as a
24 “complex” case, identifies no factual disputes, and contemplates completing discovery
25 within a few months. Dkt. 57 at 2, 5, 7. Finally, all Defendants joined the stay request
26 and Defendants have raised no counterclaims.
27      Ignoring all these factors, Plaintiffs’ instead argue they will ultimately survive De-
28 fendants’ motion to dismiss. But likelihood of success on the pending motion is largely

                                                4
 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 6 of 10 Page ID #:420




 1 beside the point for purposes of the stay analysis. As courts in this district—and the
 2 Ninth Circuit—have emphasized, the proper inquiry is whether the pending motion is
 3 “potentially dispositive.” Mem. 2 (quoting Quezambra, 2019 WL 8108745, at *2 (em-
 4 phasis added)). Plaintiffs make no effort to contest that the motion to dismiss is not at
 5 least “potentially” dispositive, thus conceding this primary consideration.
 6      At worst, a potentially unsuccessful motion to dismiss would only be one factor
 7 against granting a stay. But even that little weight on the scale has no application here,
 8 because the Seminary’s motion to dismiss is likely to succeed, in no small part because
 9 Title IX’s religious exemption, the First Amendment, and RFRA all provide significant
10 protections to religious organizations such as a theological seminary. Hosanna-Tabor,
11 565 U.S. at 196. At minimum, the court should stay discovery long enough to address
12 these threshold issues to avoid entanglement in church matters. See Mem. 6.
13      Plaintiffs contend that these laws protecting religious protections have no application
14 here, because some Seminary’s students rely on federal loans to cover their tuition and
15 because “[t]he First Amendment does not compel the government to subsidize discrim-
16 inatory practices.” Opp. 3. This is wrong for at least two reasons.
17      First, far from fitting “comfortably” within a “long line” of Supreme Court precedent,
18 Opp. 3, Plaintiffs’ three cited cases are all inapposite. Dkt. 55 at 8. Grove City College
19 v. Bell considered whether Title IX applied at all to a private liberal arts college (not an
20 issue here) and had nothing to do with religious autonomy (the core issue here). 465 U.S.
21 555 (1984); Dkt. 55 at 8. While Christian Legal Society v. Martinez did involve the First
22 Amendment, it cuts the other way, emphasizing that Free Speech and Free Association
23 rights lose strict-scrutiny protections only in limited public forums that are viewpoint
24 neutral. Dkt. 55 at 8. It in no way diminished the First Amendment rights of a religious
25 institution’s control over its internal affairs, even if it is a school whose students take
26 federal loans. Finally, Bob Jones University v. United States held only that the country’s
27 uniquely “overriding interest in eradicating racial discrimination” justified withdrawing
28 a university’s tax-exempt status based on its ban on interracial marriage and dating

                                               5
 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 7 of 10 Page ID #:421




 1 among students. 461 U.S. 574, 604 (1983). But, in addition to other distinctions, the
 2 Supreme Court has already acknowledged that no such overriding interest exists in cases
 3 like this one, and that religious groups “who deem same-sex marriage to be wrong reach
 4 that conclusion based on decent and honorable religious or philosophical premises” and
 5 are entitled to “proper protection” “to advocate with utmost, sincere conviction that, by
 6 divine precepts, same-sex marriage should not be condoned.” Obergefell v. Hodges, 135
 7 S. Ct. 2584, 2602, 2607 (2015).
 8       Second, Plaintiffs have not cited a single case to support their theory that the govern-
 9 ment can use federal funding to restrict the Seminary’s First Amendment right to choose
10 who it trains for ministry. But there are a number of cases which confirm that the Semi-
11 nary has a longstanding right to accept government funds “without having to disavow
12 its religious character,” Trinity Lutheran v. Comer, 137 S. Ct. 2012, 2022 (2017), or
13 otherwise waive its rights under the Religion Clauses, see Dkt. 55 at 7 (collecting cases).
14 Nor can the government so easily circumvent its duties under the Establishment Clause
15 not to entangle itself in religious questions or internal religious governance. Id.
16       Moreover, the First Amendment is not the Seminary’s only defense. The Title IX
17 religious exemption and RFRA also both require the government to defer to a religious
18 organization’s beliefs and practice and avoid the entanglement in internal religious af-
19 fairs that Plaintiffs’ claims would, if taken seriously, impose on seminaries nationwide.
20                                   *     *        *    *      *
21       The Seminary is not looking to dodge its discovery obligations. To the contrary, the
22 Seminary has participated in the Rule 26(f) conference, jointly submitted the Rule 26(f)
23 status report, and produced initial disclosures. The Seminary simply seeks to avoid, bur-
24 densome, entangling, and intrusive discovery before its motion to dismiss on constitu-
25 tional and other religious liberty grounds has been resolved.
26 II.      A stay is appropriate to avoid entanglement in religious affairs.
27       Plaintiffs do not contest that the Religion Clauses grant religious organizations im-
28 munity from premature discovery, that it is standard for courts to enter stays of discovery

                                                6
 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 8 of 10 Page ID #:422




 1 while dispositive motions raising immunity defenses are pending, or that courts adjudi-
 2 cate church autonomy defenses “at the earliest possible stage of litigation” to “avoid
 3 excessive entanglement in church matters,” Bryce v. Episcopal Church in the Diocese of
 4 Colo., 289 F.3d 648, 654 & n.1. Mem. 6-7. That is enough to grant a stay.
 5      Plaintiffs’ far-reaching discovery requests only magnify these entanglement concerns.
 6 See Dkt. 60-1. They seek sensitive internal documents and information concerning: the
 7 Seminary’s formulation, deliberation, and internal expression of its religious beliefs and
 8 its internal religious governance; its religious associations with other religious bodies;
 9 internal religious decisions and disciplinary matters associated with its religious beliefs;
10 the religious beliefs and associations of the Seminary’s individual employees and fac-
11 ulty; and the religious beliefs of religious student associations formed on the Seminary’s
12 campus. Dkt. 60-1, Requests 2-3, 8-9, 12-18.
13      This kind of intrusive discovery is impermissible. Mem. 6-8. Moreover, whole lines
14 of inquiry that Plaintiffs seek to pursue are barred. For instance, it is unconstitutional for
15 civil courts to engage in the kind of pretext inquiry that seeks to determine whether sem-
16 inary students’ “dismiss[als] for getting married . . . w[ere] actually based on a ground
17 forbidden by the federal antidiscrimination laws,” since that would “dangerously under-
18 mine … religious autonomy.” See Hosanna-Tabor, 565 U.S. at 205-06 (Alito, J., joined
19 by Kagan, J., concurring); id. at 195-96 (pretext analysis forbidden). Such discovery
20 would be particularly problematic where, as here, Plaintiffs still concede there is no dis-
21 pute over the Seminary’s “reason for expelling Plaintiffs.” Opp. 4. Claims that would
22 require courts to “measure the degree of severity of various violations of Church doctrine”
23 are similarly unconstitutional. Curay-Cramer v. Ursuline Acad. of Wilmington, Del., Inc.,
24 450 F.3d 130, 137, 139 (3d Cir. 2006). Indeed, the “very process of inquiry” can “im-
25 pinge on rights guaranteed by the Religion Clauses” in a case raising the kind of sensitive
26 internal inquiries this one does. Mem. 6 (citing NLRB v. Catholic Bishop, 440 U.S. 490,
27 502 (1979)). Thus, permitting such broad discovery prior to the resolution of the Semi-
28 nary’s religious autonomy defense would irreparably harm its constitutional rights,

                                                7
 Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 9 of 10 Page ID #:423




 1 McCarthy v. Fuller, 714 F.3d 971, 974-76 (7th Cir. 2013), and would embroil this Court
 2 in precisely the sort of entangling inquiry it must avoid, Lee v. Sixth Mount Zion Baptist
 3 Church, 903 F.3d 113, 118 n.4 (3d Cir. 2018).
 4       Plaintiffs then argue that entanglement is permissible here because the Seminary “has
 5 willingly entangled itself in government regulation.” Opp. 2. As shown above, this ar-
 6 gument is as damaging to core religious liberty protections as it is unsupported by the
 7 case law. Indeed, it is precisely to avoid making courts and religious groups wade
 8 through entangling litigation and discovery that Congress chose in Title IX to exempt
 9 religious educational institutions. The exemption permits such institutions to both accept
10 federal funds and act consistently with their “religious tenets,” 20 U.S.C. § 1681(a)(3).
11 III.     Imminent Supreme Court guidance similarly favors a stay.
12       As noted above, the Supreme Court has now decided Bostock v. Clayton County.,
13 making that case’s outcome irrelevant for purposes of the stay motion. 2020 WL
14 3146686. 3 Another Supreme Court decision still remains, however, that could provide
15 guidance on this case. In Our Lady of Guadalupe School v. Morrissey-Berru, the Su-
16 preme Court will opine on the extent to which federal anti-discrimination laws can in-
17 terfere with a religious school’s internal religious decisions over who to employ as its
18 ministers. No. 19-267 (U.S. filed Aug. 28, 2019). Plaintiffs resist Our Lady’s relevance
19 largely on its funding argument, Opp. 3, which was rebutted above.
20                                            CONCLUSION
21       This Court should stay discovery until it resolves the Seminary’s motion to dismiss.
22
23
24
25   3
         While Bostock did not resolve whether Title IX covers sexual orientation claims, it did note
     that defenses akin to the Seminary’s may bar such claims. Id. at *17 (noting that “Congress in-
26   cluded an express statutory exception for religious organizations,” that the “First Amendment can
     bar the application of employment discrimination laws” to a religious group’s minsters, and
27   “RFRA operates as a kind of super statute” that “displace[s] the normal operation of other federal
28   laws”).

                                                     8
Case 2:19-cv-09969-CBM-MRW Document 61 Filed 06/16/20 Page 10 of 10 Page ID #:424




1 Dated: June 16, 2020                      Respectfully submitted,
2
     /s/ Kevin S. Wattles                   /s/ Daniel H. Blomberg
3    KEVIN S. WATTLES                       DANIEL H. BLOMBERG
     SOLTMAN, LEVITT, FLAHERTY &            ERIC S. BAXTER
4
     WATTLES LLP                            DIANA M. VERM
5    90 E. Thousand Oaks Boulevard, Suite   PETER M. TORSTENSEN, JR.
     300                                    JACOB M. COATE
6
     Thousand Oaks, California 91360        THE BECKET FUND FOR RELIGIOUS
7    Telephone: (805) 497-7706              LIBERTY
     Fax: (805) 497-1147                    1200 New Hampshire Ave. NW, Suite 700
8
     kwattles@slfesq.com                    Washington, DC 20036
9                                           Telephone: (202) 955-0095
                                            Fax: (202) 955-0090
10
                                            dblomberg@becketlaw.com
11
                                            Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        9
